ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to R. l:20-8(g)(3) and R. 1:20-11 seeking the immediate temporary suspension from practice of SONIA D. HARRIS of EAST ORANGE, who was admitted to the bar of this State in 1987;
And respondent through counsel having consented to a temporary suspension from practice pending the conclusion of ethics proceedings against her;
And good cause appearing;
It is ORDERED that SONIA D. HARRIS is temporarily suspended from the practice of law pending the conclusion of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by SONIA D. HARRIS pursuant to R. 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown; and it is further
ORDERED that SONIA D. HARRIS be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that SONIA D. HARRIS comply with Rule 1:20-20 dealing with suspended attorneys.